302 F.2d 729
Harry LEVINE, also known as Harry Levine Enterprises, Television Surveys and United States Theatre, Plaintiff-Appellant,v.RADIO CORPORATION OF AMERICA, National Broadcasting Company, Inc., Columbia Broadcasting System, Inc., Revlon, Inc., and William Esty Co., Inc., Defendants-Appellees.
No. 355.
Docket 27431.
United States Court of Appeals Second Circuit.
Argued May 1, 1962.
Decided May 18, 1962.

Appellant seeks reversal of a judgment order entered against him in the United States District Court for the Southern District of New York, Sylvester J. Ryan, Chief Judge, following an order of January 10, 1962, Thomas F. Murphy, J., dismissing appellant's complaint against four of the five defendants, and an order of January 24, 1962, Richard H. Levet, J., dismissing the complaint as to the fifth defendant.


1
Harry Levine, pro se.


2
Cahill, Gordon, Reindel & Ohl, New York City (Robert G. Zeller, Thomas F. Curnin, New York City, of counsel), for defendants-appellees Radio Corporation of America and National Broadcasting Co., Inc.


3
Paul, Weiss, Rifkind, Wharton & Garrison, New York City (Peter M. Fishbein, William J. Doyle, New York City, of counsel), for defendant-appellee Revlon, Inc.


4
Reinheimer & Cohen, New York City (David Grossberg, New York City, of counsel), for defendant-appellee William Esty Co., Inc.


5
Rosenman, Colin, Kaye, Petschek & Freund, New York City (Ambrose Doskow, New York City, of counsel), for defendant-appellee Columbia Broadcasting System, Inc.


6
Before WATERMAN, MOORE and FRIENDLY, Circuit Judges.


7
PER CURIAM.


8
We affirm the order entered in the United States District Court for the Southern District of New York granting judgment for the defendants-appellees against plaintiff-appellant.